In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0924V
                                   Filed: December 22, 2017
                                        UNPUBLISHED


    H.S., a minor, by his mother,
    JENNIFER STRACICK,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Haemophilus influenzae type b (Hib)
    SECRETARY OF HEALTH AND                                  Vaccine; Subcutaneous Nodule or
    HUMAN SERVICES,                                          Lump; Skin Discoloration

                       Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
       petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 7, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petition (ECF No. 1). Petitioner alleges that, after receiving the Haemophilus
influenzae type b (“Hib”) vaccine on January 11, 2016 (id. at ¶ 2), her minor child, H.S.,
“developed a lump on his left thigh at the site of injection” (id. at ¶ 3) and suffered
“permanent physical injuries and significant ongoing pain and suffering” (id. at ¶ 7). She
maintains that H.S.’s injuries were caused-in-fact by the Hib vaccine. Id. at 1.
Petitioner further alleges that H.S. “endured permanent physical injuries and significant
ongoing pain and suffering . . . that persisted for longer than six months” (id. at ¶ 7) and
that “neither [H.S.] nor his mother have ever received compensation in the form of an


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award or settlement for [H.S.’s] vaccine related injuries” (id. at ¶ 8). The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On October 19, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for H.S.’s subcutaneous nodule or lump with residual skin
discoloration. On December 22, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating compensation in the amount of $30,217.98 should
be awarded as follows:

           A lump sum payment of $30,000.00 for H.S.’s pain and suffering; and
           A lump sum payment of $217.98 for petitioner’s past unreimburseable
            expenses.

Proffer at 2-3. In the Proffer, it is specified that the $30,000 payment for H.S.’s pain and
suffering shall be in the form of a check payable to petitioner as guardian/conservator of
H.S.’s estate, for the benefit of H.S., only after petitioner has provided “documentation
establishing that she has been appointed as guardian/conservator of H.S.’s estate.” Id.
at 2. Furthermore, “[i]f petitioner is not authorized by a court of competent jurisdiction to
serve as guardian/conservator of the estate of H.S., any such payment shall be made to
the party or parties appointed by a court of competent jurisdiction to serve as
guardian/conservator of the estate of H.S. upon submission of written documentation of
such appointment to the Secretary.” Id.

        In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $30,217.98 as follows:

        A. A lump sum of $30,000.00, representing compensation for H.S.’s pain
           and suffering in the form of a check payable to petitioner as
           guardian/conservator of H.S.’s estate; and

        B. A lump sum of $217.98, representing compensation for petitioner’s past
           unreimburseable expenses in the form of a check payable to petitioner.

This amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3



3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
IT IS SO ORDERED.

                    s/Nora Beth Dorsey
                    Nora Beth Dorsey
                    Chief Special Master




                             3
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
H.S., a Minor, by His Mother,       )
JENNIFER STRACICK,                  )
                                    )
      Petitioner,                   )
                                    )                 No. 17-924V
      v.                            )                 Chief Special Master Dorsey
                                    )                 ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
      Respondent.                   )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 10, 2017, petitioner, Jennifer Stracick, on behalf of her minor child, H.S., filed a

petition for compensation under the National Childhood Vaccine Injury Act, 42 U.S.C. §§

300aa-10 to -34 (“Vaccine Act”), alleging that H.S. suffered an injury that was “caused-in-fact”

by a Hib vaccination, which H.S. received on January 11, 2016. On October 17, 2017,

respondent filed a Rule 4(c) Report indicating that petitioner is entitled to compensation for the

subcutaneous nodule with residual skin discoloration that H.S. developed at the site of his

January 11, 2016, Hib vaccination. For the purposes of this proffer, the term “vaccine-related” is

as described in Respondent’s Rule 4(c) Report. On October 19, 2017, Chief Special Master

Dorsey issued a Ruling on Entitlement finding that petitioner is entitled to compensation for

H.S.’s vaccine-related injury.
I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that H.S. should be awarded $30,000.00 for actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. 1 See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to H.S.’s vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $217.98. Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to H.S. should be made through

lump sum payments as described below and request that the Chief Special Master’s decision and

the Court’s judgment award the following:

       A. A lump sum payment of $30,000.00, representing compensation for pain and

suffering, in the form of a check payable to petitioner as guardian/conservator of H.S., for the

benefit of H.S. No payments shall be made until petitioner provides respondent with

documentation establishing that she has been appointed as guardian/conservator of H.S.’s estate.

If petitioner is not authorized by a court of competent jurisdiction to serve as

guardian/conservator of the estate of H.S., any such payment shall be made to the party or parties

appointed by a court of competent jurisdiction to serve as guardian/conservator of the estate of

H.S. upon submission of written documentation of such appointment to the Secretary.




                                                 -2-
       B. A lump sum payment of $217.98, representing compensation for past

unreimbursable expenses made payable to Jennifer Stracick, petitioner.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to petitioner as guardian/conservator of
               H.S.’s estate:                                                      $30,000.00

        B.     Lump sum paid to petitioner:                                        $217.98

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                               s/ Justine Walters
                                              JUSTINE WALTERS
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 307-6393

Dated: December 22, 2017




1
 Should H.S. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                 -3-